ANSTEAD, Judge,
concurring specially.
I concur in the majority’s affirmance of the trial court’s dismissal of appellants’ repeated attempts to state a cause of action against an insurer. In the amended pleading on review, the appellants not only failed to allege that their insurance agent was an agent for the insurer involved, they *1145affirmatively alleged that the agent was their agent and acting for them. Hence, while appellants’ allegations may be sufficient to state a cause of action against their own agent for its alleged wrongful acts, there are simply no allegations setting out a cause of action against the insurer based upon the actions of its agent.